DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 4/19/2021 amended claim 1 and added new claim 21.  Applicants amendments to the specification filed 4/19/2021 were considered by the examiner and herein entered.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Lockwood in view of Fairing as evidenced by Mishra from the office action mailed 10/19/2020; therefore this rejection is withdrawn.  New grounds of rejection necessitated by applicants’ amendments is set forth below.  

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 has the wrong status identifier – should have been “currently amended”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-11, 13, 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood et al., US Patent Application Publication No. 2008/0242566 (hereinafter referred to as Lockwood) in view of Fairing, US Patent No. 3,629,120 (hereinafter referred to as Fairing) further in view of Dardin et al., US Patent Application Publication No. 2006/0189490 (hereinafter referred to as (Dardin) as evidenced by Mishra et al., US Patent Application Publication No. 2004/0259742 (hereinafter referred to as Mishra).      
Regarding claims 1-11, 13, 16 and 21, Lockwood discloses a gear oil composition comprising a major concentration of base oils including Group III and PAO base oils (as recited in claims 1, 7-8 and 10-11) (Para. [0050]-[0067]) to which are added additives including 4 wt% of a dispersant olefin copolymer such as Ethyl 5777 which is an ethylene-propylene copolymer and therefore substantially linear and has less than 4 mol% olefinic unsaturation (Ethyl 5777 is equivalent to HiTec 5777 which the instant specification discusses as a copolymer that can be used in the instant 
Lockwood discloses all the limitations discussed above but Lockwood does not disclose the specific silicone oils recited in claim 1.  
Fairing discloses a lubricant composition for use in gear oil applications (Col. 17/L. 65-75) comprising base oils to which are added 0.01 to 15 vol% of polyorganosiloxanes having molecular weights from 160 to about 100,000 g/mol and viscosities ranging from 1 to 30,000 cSt at 77°F/25°C (reads on claims 1, 5 and 16) (Col. 3/L. 17-20 and Col. 6/L. 1-31 and Table II) and additional additives including 0.025 to 5 vol% of polyalkylmethacrylates (Col. 3/L. 23-25 and Col. 18/L. 16-22).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the polyorganosiloxanes of Fairing in the composition of Lockwood in order to effectively inhibit and control damage to mechanical members being lubricated (Col. 16/L. 43-48).    
Lockwood/Fairing disclose all the limitations discussed above, but do not explicitly disclose the viscosity index improver including a comb polymer as recited in claims 1.
	Dardin discloses a gear oil composition (see Claim 17 of Dardin) comprising a base oil to which is added additives including a acrylic-based comb copolymer (as recited in claims 1 and 21) (see Abstract and Claim 8 of Dardin).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the viscosity 
Lockwood/Fairing/Dardin disclose all the limitations discussed above, but do not explicitly disclose the surface tension of the lubricant composition as recited in claims 1 and 13.  It is the position of the examiner, however, that based on the fact that the combination of references disclose all the limitations of the instant claims including the concentration of silicone oil that the modified composition inherently has a surface tension that is within or at least overlaps the ranges recited in claims 1 and 13.  Furthermore, it is noted that a prima facie case of obviousness has been established when the reference discloses all the limitations of a claim except for a property and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See also   In re Best, 195 USPQ 430,433 (CCPA 1977) as to the providing of this rejection under 35 USC 103.
	
Regarding claims 18-20, see discussion above.  

Response to Arguments
7.	Applicants’ arguments filed 4/19/2021 regarding claims 1-11, 13, 16 and 18-21 have been fully considered and moot as the previous rejection has been withdrawn as discussed above.    
	It is the position of the examiner that the references discussed above adequately read on the claims as instantly recited.  
	
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771